DETAILED ACTION

Information Disclosure Statement
	Per Applicant's request, the figures presented in the foreign language documents cited in the Information Disclosure Statement filed March 16, 2021 have been considered.  The text contained in those documents has not been considered. 

Drawings
	The objections to the drawings, made in the previous Office Action, are withdrawn in view of Applicant's amendments, filed April 9, 2021. 

Claim Objections
Claim 20 is objected to because of the following informalities:  it recites "at least of said horizontal braces", which appears to have been intended to be "at least two of said horizontal braces".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-18, 20, and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. In particular, claim 12 now recites "a securing member for connecting said proximal ends of said poles of each of said two frame assembles". This recitation is inconsistent with what is taught in Applicant's specification (and appears to be unsupported), which teaches that a "securing means" is used to secure together the poles of two assemblies (Applicant's published application, par. 33).  The specification instead refers to nut and bolt assembles, which hold together adjacent frame members (i.e. as opposed to holding together poles) as "securing members" (Applicant's published application, par. 34).  For the sake of compact prosecution and because it is more consistent with the instant specification, the "securing member" of claim 12 is considered herein to refer to the "securing means" disclosed in paragraph 33.  Appropriate correction is required.  Applicant is cautioned against creating ambiguity as to if the "securing means" is being used in a means plus function limitation, as discussed in 35 U.S.C. 112(f).
Claims 13-18, and 22 are also rejected under 35 U.S.C. 112(b) because they depend from claim 12. 

Claim 20 is also unsupported by the instant specification, reciting "said at least one horizontal brace includes at least of said horizontal braces wherein an upper horizontal brace extends across said upper rib and a lower horizontal brace extends across said lower rib".  As no braces are disclosed as extending across any rib, the recited structure is not supported by the instant specification and constitutes new matter.  For the sake of compact prosecution and because it is most consistent with the instant specification, the claim is interpreted herein as requiring a horizontal brace extending between the ends of the upper rib and a horizontal brace extending between the ends of the lower rib.  Appropriate correction is required.   

Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
	Claim 1 recites "at least one horizontal brace extending between said body member side edges and extending perpendicular to said longitudinally extending side edges" in lines 17-19.  As no "body member side edges" have previously been recited, "said body member side edges" lacks proper antecedent basis.  Additionally, although line 11 does recite "opposing longitudinally extending side edges", given that the "body member side edges" and "longitudinally extending side edges" are recited within a short space of each other, it is unclear if the terms are intended to refer to the same set of structures or to something else.  For the said of compact prosecution "said body member side edges" and "said longitudinally extending side edges" are considered 

	Claims 2-11 and 19-21 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1. 

	Claim 12 is indefinite because it recites "said first body member comprising at least one horizontal brace extending between said body member side" in lines 13-14.  As no "body member side" has been previously recited, "said body member side" lacks proper antecedent basis.  Additionally, the structure implied by the limitation is unclear because it is unclear how a brace can extend between a single body member side.  For the sake of compact prosecution and because it is most sensical, the limitation is interpreted herein as requiring a horizontal brace that extends between opposing side edges.  Appropriate correction is required. 
	The meaning of claim 12 is further unclear because it recites "a securing member for connecting said proximal ends of said poles of each of said two frame assembles".  In light of the specification, which refers to bolt and nut assemblies as "securing members" and instead teaches a "securing means" for holding together longitudinally poles (Applicant's published application, par. 33, 34), it appears that the product of claim 12 is not consistent with what is taught in the instant specification and it is unclear if the "securing member" is intended to refer to something like the disclosed bolt and nut assemblies or to something else.  For the sake of compact prosecution, the 

	Claims 13-18, and 22 are also rejected under 35 U.S.C. 112(b) because they depend from claim 12. 

	The meanings of claims 19 and 21 are unclear because they respectively recite "said at least one horizontal brace extends between said lower rib of said arcuate first body member" and "said at least one horizontal brace extends between said upper rib of said arcuate first body member" The meanings of these limitations are unclear because each only recites one thing that the brace "extends between".  As such, it is unclear between what and the recited rib, the brace extends.  For the sake of compact prosecution and because the only parts/structures the horizontal braces are shown extending between in the specification are the ends of ribs, the claims are interpreted as requiring the horizontal brace to extend between the two ends of their recited rib.  Appropriate correction is required. 

The meaning of claim 20 is unclear because it recites "said at least one horizontal brace includes at least [two] of said horizontal braces wherein an upper horizontal brace extends across said upper rip of said arcuate first body member and a lower horizontal brace extends across said lower rib".  As no braces extending "across" 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergreen (Wintergreen Corporation "Olympia Pine Tower Tree – Outdoor Commercial Christmas Tree", 2017, https://www.youtube.com/watch?v=fm3LvYSLzJY), which is a video cited herein via screenshots and quotes included in the document titled "Olympia Pine Tower Tree Video", in view of Cockerham (US Pat. No. 5,971,172). 
Regarding claims 1-3, 6, and 19-21, Wintergreen teaches an artificial tree assembly for selectively sizing trees comprising a frame assembly comprising an upper frame assembly connected to a lower body frame assembly (p. 1, 2, 9-12, screenshots; p. 15, quotes). The upper frame assembly comprises a longitudinally-extending pole having a proximal end that adjoins (and is configured to adjoin or "mate") a tree top and a distal end that adjoins (and is configured to adjoin or "mate") with the lower body 
As shown in the screenshots on pages 4-8, the lower body frame assembly comprises multiple body members (i.e. "first", "second", "third", "fourth", etc. "body members") that have an arcuate shape extending between opposing longitudinally-extending supports defining side edges and that each comprise an arcuate upper rib of a first radius, an arcuate lower rib of a second, greater radius, and at least one additional longitudinal support extending between the ribs (p. 4-8, screenshots).  As also shown in the screenshots on pages 4-8, the lower body frame assembly is made up of a stack of frustum-shaped members with decreasing radii along the height of the tree (i.e. the higher frustum have smaller radii at their tops and bottoms than the lower frustums), at least the bottom two of which are formed from the generally-arcuate body members being joined together with brackets (i.e. "securing brackets") at their edges (p. 4-8, screenshots).  Therefore, if one of the arcuate body members lowest in the tree is considered the "first body member" and the one above it is the "second body member", then the second body member's upper rib has a third radius and its lower rib has a fourth radius that is greater than the third radius and no greater than the first radius (i.e. the radius of the upper rib of the first body member) (p. 4-8, screenshots).  The screenshots on pages 5 and 7 respectively show the securing brackets that secure 
The teachings of Wintergreen differ from the current invention in that the body members are not taught to have horizontal braces extending between their side edges.  However, as is made clear from the video, Wintergreen does teach a collapsible artificial Christmas tree made from a frame. Cockerham also teaches a collapsible artificial Christmas tree made of a frame and teaches to include braces in the structure, including horizontal braces, in order to provide support to the frame's structure (col. 1, ln. 6-9; col. 2, ln. 9-13).  Accordingly, it would have been obvious to one of ordinary skill in the art to include one or more horizontal support braces anywhere throughout Wintergreen's tree and body members, including extending between the opposing side edges of the body members and including extending between the ends of each rib (i.e. between the two ends of a first rib, between the two ends of a second rib, between the two ends of an upper rib, between the two ends of a lower rib, etc.), in order to provide additional support to the structure and body members and because one of ordinary skill in the art would understand that such a location could be further supported with the use of a horizontal brace.  It further would have been obvious to one of ordinary skill in the art to provide the horizontal braces in any location that could be useful in enhancing the support of the structure, including extending between the side edges both at the tops and the bottoms (i.e. between opposing ends of upper and lower ribs) of the body members in order to provide added support to the tree and its body members.  As all 

Regarding claims 7 and 8, as shown in the screenshots on pages 9, 10, and 12, the upper frame assembly includes retainers that extend circumferentially and arcuately around the pole.  It is unclear how a retainer that extends a "predetermined distance" around the pole differs in structure from one that does not. As such, the claim requirement of a retainer extending a "predetermined distance" does not define the claimed product over the prior art. Nevertheless, the distance that the retainers extend around Wintergreen's pole was selected by the artisan who made it and, therefore, qualifies as "predetermined".  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergreen and Cockerham, as applied to claim 1 above, and further in view of in view of Leung (US PG Pub. No. 2008/0107840).  
Regarding claim 9, the teachings of the cited prior art differ from the current invention in that a tree including two complete frame assemblies, or the parts that combine to be considered "two frame assemblies", is not explicitly disclosed.  In particular, although the cited prior art teaches or renders obvious a lower body frame assembly, which includes multiple rows of stacked body members that are clamped/braced together both vertically and horizontally (i.e. first, second, third, fourth, etc., body members are stacked and assembled as claimed), which can be considered 

Regarding claim 10, as discussed above, the prior art tree includes multiple body members that are arranged vertically and horizontally to form a lower body frame assembly.  As also discussed above, it would have been obvious in view of Leung to form the upper frame assembly from multiple pole segments, each having ends configured as claimed.  Although the prior art differs from the current invention in that a tree comprising sufficient parts to total at least four frame assemblies is not taught, the decision to include more or fewer of the frame sections and the pole segments directly affects the height and girth of a formed tree.  As discussed above, Leung teaches adding as many or as pole sections as necessary to achieve the desired/required height.  Similarly, one of ordinary skill in the art would understand that the girth of the tree is directly affected by the number of frame sections used to form its frustum-shaped levels.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art tree to include as many pole segments making up the upper frame assembly and as many frame segments making up the lower body frame assembly as desired/needed, including using four or more pole segments, or even eight or more pole segments, for the upper frame assembly and sixteen or more frame segments for the lower body frame assembly  (i.e. enough frame segments to form four lower body frame assemblies), in order to achieve a desired/required height and girth of 
As the pole segments (18, 80) have mating ends (42, 46, 90, 92) through which they are secured to and create connections between other pole segments (Leung, Fig. 2), each pole segment and/or one or both of its ends, qualifies as a "securing member" because it connects at least some of the upper frame assembly to the lower body frame assembly. Therefore, a tree with, for example, eight pole segments has at least four "securing members".  

Claims 12-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergreen and Cockerham, and further in view of DeCosmo (US Pat. No. 3,634,180).  
Regarding claims 12-15 and 22, Wintergreen teaches an artificial tree assembly for selectively sizing trees comprising a frame assembly comprising an upper frame assembly connected to a lower body frame assembly (p. 1, 2, 9-12, screenshots; p. 15, quotes). The upper frame assembly comprises a longitudinally-extending pole having a proximal end that adjoins (and is configured to adjoin or "mate") a tree top and a distal end that adjoins (and is configured to adjoin or "mate") with the lower body frame assembly, and retainers positioned along its length that receive (and are configured for the receipt of) tree branches (p. 9-12, screenshots, p. 15, quotes). The upper frame assembly is secured to the lower body frame assembly by having its distal end inserted into a socket (i.e. "securing member") that is connected to a cross-shaped member (i.e. 
As shown in the screenshots on pages 4-8, the lower body frame assembly comprises multiple body members (i.e. "first", "second", "third", "fourth", etc. "body members") that have an arcuate shape extending between opposing longitudinally-extending supports defining side edges and that each comprise an arcuate upper rib of a first radius, an arcuate lower rib of a second, greater radius, and at least one additional longitudinal support extending between the ribs (p. 4-8, screenshots).  As also shown in the screenshots on pages 4-8, the lower body frame assembly is made up of a stack of frustum-shaped members with decreasing radii along the height of the tree (i.e. the higher frustum have smaller radii at their tops and bottoms than the lower frustums), at least the bottom two of which are formed from the generally-arcuate body members being joined together with brackets (i.e. "securing brackets") at their edges (p. 4-8, screenshots).  Therefore, if one of the arcuate body members lowest in the tree is considered the "first body member" and the one above it is the "second body member", then the second body member's upper rib has a third radius and its lower rib has a fourth radius that is greater than the third radius and no greater than the first radius (i.e. the radius of the upper rib of the first body member) (p. 4-8, screenshots).  The screenshots on pages 5 and 7 respectively show the securing braces that secure together horizontally-adjacent arcuate body members and that secure together vertically-adjacent body members (p. 5, 7; screenshots).  The frustum-shaped members making up the lower body frame assembly include connectors for receiving branches (i.e. they are "configured for receipt of tree branches") (p. 4, 11-13, screenshots).  


DeCosmo further teaches an artificial Christmas tree comprising a central pole-shaped portion, which is made up of multiple elongated pieces (3-6, i.e. "poles"), with branches (2) held therebetween (Figs. 1-3; col. 1, ln. 32-36; col. 2, ln. 4-25).  After the branches are placed between the elongated pieces, a band-shaped clamp (7; i.e. "securing member" or "banding strap" for claim 12) is secured around the elongated pieces (8), thereby holding the assembly together (Fig. 4; col. 2, ln. 45-56).  DeCosmo's tree design and assembly method is advantageous because it is inexpensive and simple to manufacture, allows the branches to be attached to the trunk in a single operation, thereby allowing speedy assembly, and provides a tree shape that is very full 
As no particular size/girth is claimed, each of Decosmo's elongated pieces correspond to the recited "longitudinally extending poles" of the upper frame assemblies for the purposes of claim 12 and the claims depending therefrom. Therefore, an assembly including two or more lower frame assemblies (discussed above) also includes four poles, which each correspond to the recited "upper frame assemblies". DeCosmo's band-shaped clamp corresponds to the recited "securing member" of claim 12 and "banding strap for securing said poles" of claim 22.  As the clamp holds all of the elongated members in DeCosmo's structure together and as all parts of DeCosmo's assembly are attached to all other parts, the clamp necessarily "connects the proximal ends of said poles".  The claim limitations reciting that any of the assemblies are "configured for receipt of tree branches" and "configured to mate with a treetop" are statements of intended use.  The assembly of Decosmo meets these limitations . 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergreen and Cockerham, as applied above, and further in view of Siu (US PG Pub. No. 2010/0284189).  Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergreen, Cockerham, and DeCosmo, as applied above, and further in view of Siu.
Regarding claim 4 and 16, the teachings of Wintergreen differ from the current invention in that an arcuate body member with a "non-linear" horizontal bracket made up of two braces defining a right angle is not taught.  However, as is made clear from the video, Wintergreen does teach a collapsible artificial Christmas tree made from a frame. Siu also teaches to make the frustum-shaped layers of a frame-like artificial Christmas tree from interchangeable frame sections, as shown in his Figure 18, which include two or, for taller sections, three horizontal frame segments (230, 230'), as well as three vertical segments (240, 240') (par. 52; Fig. 18).  Siu teaches that such a configuration allows the Christmas tree to be easily assembled, detachable, and reusable, and reduces time and effort needed to assemble the tree (par. 53).  Siu further that the environmental impact of the tree is reduced because the use of excessive materials is minimized by using standardized parts to make the tree segments (par. 53).  Accordingly, it would have been obvious to one of ordinary skill in the art to make the layers of the lower body frame assembly on Wintergreen's tree, including the uppermost layer, from interchangeable frame sections, including frame 
In view of the obviousness of fashioning the body members and stacked frustum-shaped sections of Wintergreen's tree to comprise multiple frame sections as taught by Sui, it would have been obvious to fashion the topmost conical section, which is closest to the upper frame assembly, from multiple frame sections. As the uppermost conical section in Wintergreen's structure includes four vertical ribs and two horizontal ribs (p. 8, lower screenshot), it would have been obvious to form the uppermost conical section of Wintergreen's tree from at least two arcuate frame sections wherein the edges of the frame sections correspond in position to at least two of the vertical ribs that are present in the original structure because such a modification is most similar in structure to Wintergreen's original upper tree section and would require the fewest modifications.  Therefore, in such a structure, arcuate body members are joined edge-to-edge at least in the position corresponding to two, opposite vertical ribs of Wintergreen's uppermost frustum-shaped tree frame section. As shown in the screenshots on pages 11 and 12, a cross-shaped, horizontal bracket including at least two, perpendicular braces is positioned in the topmost frustum-shaped tree section such that the ends of the cross are situated adjacent to the vertical ribs of the tree section.  Therefore, the uppermost section in Wintergreen and Siu's tree comprises a body member having a "non-linear" horizontal bracket including at least two braces that define a right angle therebetween.  


Regarding claims 5 and 17, the teachings of Wintergreen differ from the current invention in that an arcuate body member with two horizontal braces defining an acute angle is not taught.  However, as discussed above, it would have been obvious in view of Siu to fashion the body members and stacked frustum-shaped sections of Wintergreen's tree to comprise multiple frame sections. It also would have been obvious in view of Cockerham to include horizontal braces in any location that could be useful in enhancing the support of the structure, including extending between the side edges of the body members in order to provide added support to the tree and its body members.  
Siu further teaches including equidistantly-spaced, horizontally-oriented triangular reinforcing members (90) at the bottom of the tree and connected to the bottommost rib in the location corresponding to the side edges of the frame members (24) in order to firmly hold the cone-shaped frame of the tree on the ground (Fig. 11, Fig. 15; par. 46).  As shown in Figure 11, the triangular reinforcing members (90) are "non-linear" and form acute angles with each other (Fig. 11).  Accordingly, it would have been obvious to one of ordinary skill in the art to include horizontal triangular (i.e. "non-linear") reinforcing members in the bottom of Wintergreen's tree, wherein the reinforcing members connect to the bottommost rib in locations corresponding to the edges of the frame members in order to firmly hold the tree on the ground.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergreen and Cockerham, as applied to claim 1 above, and further in view of Ma (US PG Pub. No. 2012/0024329) and claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wintergreen, Cockerham, and DeCosmo, as applied to claim 12 above, and further in view of Ma.
 Regarding claims 11 and 18, the teachings of the cited prior art differ from the current invention in that none discloses including a rolling chassis with the recited features on an artificial tree.  However, Wintergreen does teach that the tree is heavy-duty and the screenshots show that the assembled tree is large compared to the people assembling it (p. 15, quotes; p. 13, screenshots).  One of ordinary skill in the art would understand that the built structure would be cumbersome and likely difficult to move, should a new location be desired, due to its weight and size.  Ma further teaches a movable base with deployable wheels comprising retractable wheels in addition to a housing, structural components, and mechanical components that allow the base to lift and support a load (Abstract; par. 3, 7).  As shown in Figure's 2A and 2B, when retracted, the wheels (22) are held inside of the moving base's body, with the wheel mounts that hold them being situated tilted at an angle rather than situated vertically (Figs. 2A, 2B; par. 33).  As shown in Ma's Figures, the base (14) is located at the bottom of a supported object (8) with the base's retractable wheels (22), support element (16; i.e. "chassis"), and frame (18, i.e. "chassis) being located beneath a decorative cover (14), directly or indirectly in contact with the ground, and, hidden from view when the wheels are not deployed (Figs. 1A, 1B, 2A, 2B, 3).  Ma teaches that this configuration allows the base to support a load and the wheels support the rest of the base, teaches that the base assembly can raise and lower a load onto and off of the wheels, thereby providing a mechanical advantage to an operator, and that the movable base can be used to easily transport a variety of heavy or cumbersome objects from .  

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive or are moot in view of the current rejections.  
Applicant has argued that Cockerham does not cure the deficiencies of Wintergreen (i.e. an absence of horizontal braces) because Cockerham's product is a flat, two-dimensional assembly and, therefore, Cockerham does not teach an arcuate frame.  It is noted that Applicant also argued that Cockerham teaches away from making such a combination in the telephone interview held on May 27.  However, as discussed above and in the interview, Cockerham explicitly teaches that horizontal braces function to provide support to a Christmas tree frame structure (col. 2, ln. 9-11).  Therefore, one of ordinary skill in the art seeking to make Wintergreen's product would be motivated to add horizontal braces to Wintergreen's structure in order to provide additional support.  Although Applicant is correct that Cockerham does not teach a three-dimensional structure with arcuate members, one of ordinary skill in the relevant 
Applicant's arguments regarding Siu's horizontal braces with regard to claim 1 are moot in view of the current rejections because Sui is not cited for this feature.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784